Per Curiam. This was a bill in chancery brought by appellees against appellant, to cancel a deed for certain premises in the city of Springfield, and to restore them to their estate, which was an estate for life. The court below granted the relief prayed for; ordered tlie deed from appellees to appellant to he cancelled, and ordered appellants to re-convey to them a life estate. This proceeding, therefore, directly involves the title to a freehold, and under repeated rulings of this court, at this term, we cannot entertain jurisdiction of the case. See Board of Trustees v. Carrie Beale, of this term, [6 Bradwell, 536;] R. S. 1880, Ch. 110, § 89. The appeal is therefore dismissed. Appeal dismissed.